ORDER

PER CURIAM.
Julius R. Simmons appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. He contends his plea attorney provided ineffective assistance by failing to inform him about his right to testify on his own behalf.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our deci*708sion. We affirm the judgment pursuant to Rule 84.16(b).